 UNITED STATES DISTRICT COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

  DAVID LEIBOWITZ, et al.,
                                 Plaintiffs,                19 Civ. 9236 (KPF)
                            v.
  IFINEX INC, et al.,

                                 Defendants.


                               REVISED SCHEDULING ORDER

         WHEREAS, on March 5, 2020, the Court entered a Scheduling Order directing Plaintiffs

to file their Consolidated Amended Complaint by May 4, 2020 (ECF No. 99);

         WHEREAS, Plaintiffs have requested an additional 30 days to file their Consolidated

Amended Complaint, and Defendants do not object;

         NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the

parties, and SO ORDERED by the Court, that:

         1.    Plaintiffs shall file their Consolidated Amended Complaint by June 3, 2020;

         2.    Defendants will file any Motion to Dismiss within 60 days after the filing of Plain-

tiffs’ Consolidated Amended Complaint;

         3.    Plaintiffs will file any opposition papers within 60 days after the filing of Defend-

ants’ Motion to Dismiss; and

         4.    Defendants will file any reply papers within 30 days after the filing of Plaintiffs’

opposition papers.

         SO ORDERED

Dated:         April 8, 2020
               New York, New York
                                                             HON. KATHERINE POLK FAILLA
                                                             United States District Judge
